NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 LYNDON SCHEVECK,                                No.    17-35294

                  Plaintiff-Appellant,           D.C. No. 1:16-cv-00036-EJL-REB

   v.
                                                 MEMORANDUM*
 CITY OF BOISE, et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                          Submitted December 18, 2017**

Before:       WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

        Lyndon Scheveck appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims arising from his arrest. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of the statute of limitations. Canatella v. Van De Kamp, 486

F.3d 1128, 1132 (9th Cir. 2007). We affirm.

      The district court properly dismissed Scheveck’s action as time-barred

because Scheveck did not submit to the court any document that functioned as a

complaint before the applicable statute of limitations had run. See Idaho Code § 5-

219(4) (two-year statute of limitations for personal injury claims); Canatella, 486

F.3d at 1132 (the forum state’s personal injury statute of limitations applies in

§ 1983 suits); see also Fed. R. Civ. P. 3 (“A civil action is commenced by filing a

complaint with the court.”); cf. Hauschulz v. State, Dep’t of Corr., 147 P.3d 94, 98-

99 (Idaho Ct. App. 2006) (holding that a filing explicitly intended to function as a

complaint and submitted to the court clerk’s office is sufficient to initiate action).

      We do not consider arguments or allegations raised for the first time on

appeal, including Scheveck’s contention regarding equitable estoppel. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                     17-35294